Case 2:19-cv-10962-DPH-APP ECF No. 11, PageID.42 Filed 05/13/19 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN

JANE LANDIS,

               Plaintiff,
-vs-                                                          Case No. 19-CV-10962
                                                              Hon. Denise Page Hood
SATINDER SINGH, ROYAL ROADLINES
LTD and PIONEER STATE MUTUAL
INSURANCE COMPANY,

               Defendants.
                                                   /

 MARC J. MENDELSON (P52798)                             PETER A. ANGELAS (P41739)
 DEREK J. BRACKON (P61690)                              Alexander & Angelas, P.C.
 Mike Morse Law Firm                                    Attorneys for Def Pioneer
 Attorney for Plaintiff                                 30200 Telegraph Road, Suite 400
 24901 Northwestern Hwy., Ste. 700                      Bingham Farms, Michigan 48025-4506
 Southfield, MI 48075                                   (248) 290-5600 F: (248) 290-5800
 (248) 350-9050 F: (866) 267-1231                       peter@alexanderandangelas.com
 derek@855mikewins.com



___________________________________________________________________/


                                  ANSWER TO COMPLAINT

                                  AFFIRMATIVE DEFENSES

                              RELIANCE UPON JURY DEMAND

       NOW COMES the above-named Defendant, Pioneer State Mutual Insurance Company, by

and through its counsel, Law Offices of Alexander & Angelas, P.C., and in answer to the Plaintiff’s

Complaint which was filed on or about April 1, 2019, states as follows:

       1. That in answer to Paragraph 1, Defendant neither admits nor denies the allegations
           contained therein since they are without knowledge or belief sufficient to respond, thereby
           leaving Plaintiff to her proofs.
       2. That in answer to Paragraph 2, Defendant neither admits nor denies the allegations
Case 2:19-cv-10962-DPH-APP ECF No. 11, PageID.43 Filed 05/13/19 Page 2 of 10




        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     3. That in answer to Paragraph 3, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     4. That in answer to Paragraph 4, Defendant admits the allegations contained therein.
                                     JURISDICTION AND VENUE
     5. That in answer to Paragraph 5, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     6. That in answer to Paragraph 6, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     7. That in answer to Paragraph 7, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     8. That in answer to Paragraph 8, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
                                               COUNT I
                         PLAINTIFF NEGLIGENCE AS TO DEFENDANT
                                           SATINDER SINGH
     9. That in answer to Paragraph 9, no response is required.
     10. That in answer to Paragraph 10, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     11. That in answer to Paragraph 11, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     12. That in answer to Paragraph 12, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby




                                                      2
Case 2:19-cv-10962-DPH-APP ECF No. 11, PageID.44 Filed 05/13/19 Page 3 of 10




        leaving Plaintiff to her proofs.
     13. That in answer to Paragraph 13 (including a-o), Defendant neither admits nor denies the
        allegations contained therein since they are without knowledge or belief sufficient to
        respond, thereby leaving Plaintiff to her proofs.
     14. That in answer to Paragraph 14, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     15. That in answer to Paragraph 15, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     16. That in answer to Paragraph 16, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
        WHEREFORE, Defendant, Pioneer State Mutual Insurance Company, respectfully prays
     for a Judgment finding that the Plaintiff has no cause for action together with an assessment
     of costs and attorney fees as permitted by law.
                                                COUNT II
              NEGLIGENCE, OWNER’S LIABILITY and VICARIOUS LIABILITY
                     CLAIM AS TO DEFENDANT, ROYAL ROADLINES LTD
     17. That in answer to Paragraph 17, no response is required.
     18. That in answer to Paragraph 18, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     19. That in answer to Paragraph 19, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     20. That in answer to Paragraph 20, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     21. That in answer to Paragraph 21, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby




                                                       3
Case 2:19-cv-10962-DPH-APP ECF No. 11, PageID.45 Filed 05/13/19 Page 4 of 10




        leaving Plaintiff to her proofs.
     22. That in answer to Paragraph 22, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     23. That in answer to Paragraph 23, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
        WHEREFORE, Defendant, Pioneer State Mutual Insurance Company, respectfully prays
     for a Judgment finding that the Plaintiff has no cause for action together with an assessment
     of costs and attorney fees as permitted by law.
                                               COUNT III
            NEGLIGENT HIRING, RETENTION and SUPERVISION CLAIM AS TO
                             DEFENDANT, ROYAL ROADLINES LTD
     24. That in answer to Paragraph 24, no response is required.
     25. That in answer to Paragraph 25, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     26. That in answer to Paragraph 26, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     27. That in answer to Paragraph 27, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     28. That in answer to Paragraph 28, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     29. That in answer to Paragraph 29, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     30. That in answer to Paragraph 30, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby




                                                       4
Case 2:19-cv-10962-DPH-APP ECF No. 11, PageID.46 Filed 05/13/19 Page 5 of 10




        leaving Plaintiff to her proofs.
     31. That in answer to Paragraph 31, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     32. That in answer to Paragraph 32, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     33. That in answer to Paragraph 33, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
        WHEREFORE, Defendant, Pioneer State Mutual Insurance Company, respectfully prays
     for a Judgment finding that the Plaintiff has no cause for action together with an assessment
     of costs and attorney fees as permitted by law.
                                               COUNT IV
                  CLAIM FOR FIRST PARTY BENEFITS AS TO DEFENDANT,
                      PIONEER STATE MUTUAL INSURANCE COMPANY
     34. That in answer to Paragraph 34, no response is required.
     35. That in answer to Paragraph 35, Defendant admits the allegations contained therein.
     36. That in answer to Paragraph 36, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     37. That in answer to Paragraph 37, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     38. That in answer to Paragraph 38 (including a-d), Defendant neither admits nor denies the
        allegations contained therein since they are without knowledge or belief sufficient to
        respond, thereby leaving Plaintiff to her proofs.
     39. That in answer to Paragraph 39, Defendant neither admits nor denies the allegations
        contained therein since they are without knowledge or belief sufficient to respond, thereby
        leaving Plaintiff to her proofs.
     40. That in answer to Paragraph 40, Defendant denies the allegations contained therein as




                                                       5
Case 2:19-cv-10962-DPH-APP ECF No. 11, PageID.47 Filed 05/13/19 Page 6 of 10




            the same are untrue.
       41. That in answer to Paragraph 41, Defendant neither admits nor denies the allegations
            contained therein since they are without knowledge or belief sufficient to respond, thereby
            leaving Plaintiff to her proofs.
       42. That in answer to Paragraph 42, Defendant denies the allegations contained therein as
            the same are untrue.
       43. That in answer to Paragraph 43, Defendant denies the allegations contained therein as
            the same are untrue.
            WHEREFORE, Defendant, Pioneer State Mutual Insurance Company, respectfully prays
       for a Judgment finding that the Plaintiff has no cause for action together with an assessment
       of costs and attorney fees as permitted by law.
                                                         Law Offices of
                                                         ALEXANDER & ANGELAS, P.C.



                                               By:            /s/ Peter A. Angelas_______
                                                         PETER A. ANGELAS (P41739)
                                                         Attorney for Def Pioneer
                                                         30200 Telegraph Rd – Ste 400
                                                         Bingham Farms MI 48025-4506
                                                         (248) 290-5600
                                                         peter@alexanderandangelas.com
Dated: May 13, 2019


                                   AFFIRMATIVE DEFENSES

       NOW COMES the above-named Defendant, Pioneer State Mutual Insurance Company, by

and through its counsel, Law Offices of Alexander & Angelas, P.C., and for its Affirmative

Defenses, states as follows:

       1.       That the Plaintiff has failed to state a claim for which relief may be granted.
       2.       That the Plaintiff’s alleged injuries did not arise out of the ownership, maintenance,
operation or use of a motor vehicle as a motor vehicle as required for compensation under the
Michigan No Fault Statute.




                                                           6
Case 2:19-cv-10962-DPH-APP ECF No. 11, PageID.48 Filed 05/13/19 Page 7 of 10




       3.      That personal protection insurance benefits, interest and/or attorney fees are due
only upon timely receipt of reasonable proof of the fact and of the amount of loss sustained.
MCLA §500.3141, MCLA §500.3142 and/or MCLA §500.3148.
       4.      That reasonable proof that Plaintiff sustained the amount of loss claimed has not
been timely received by the Defendant.
       5.      That Defendant has complied with all the applicable statutes and insurance policy
provisions in the handling of this claim.
       6.      That some or all of the medical services and/or accommodations received by the
Plaintiff or the claims for wage loss benefits or replacement services made by the Plaintiff, may
not have been reasonably necessary.
       7.      That some or all of the expenses claimed to have been incurred may not have been
reasonable charges pursuant to the requirements of the Michigan No Fault Act.
       8.      That some or all of the medical services and/or accommodations received by the
Plaintiff may not have been medically or causally related to this accident.
       9.      That the applicable insurance policy may contain a coordinated medical benefits
provision that requires that any claims being made for medical expenses to be presented to the
Plaintiff’s primary health providers or plans prior to a claim being made for benefits from Pioneer
State Mutual Insurance Company.
       10.     That a coordinated benefits policy may limit the obligations or liability of
Defendant, Pioneer State Mutual Insurance Company.
       11.      That the Plaintiff’s policy may contain coordinated wage benefit provisions which
require that any claims being made for lost income be presented to another primary disability
carrier or plan prior to a claim being made for benefits from Pioneer State Mutual Insurance
Company. The effect of this coordination may limit the obligations and liability of the Defendant,
Pioneer State Mutual Insurance Company.
       12.     That Defendant is entitled, as a matter of law, to subtract any workers'
compensation, Social Security Disability payments, or other benefits of any kind required or
provided under the laws of any state or federal government, pursuant to MCLA § 500.3109.
       13.     That Defendant, Pioneer State Mutual Insurance Company, may not be the proper
insurance company against which to bring Plaintiff’s claim pursuant to MCLA §500.3114.




                                                        7
Case 2:19-cv-10962-DPH-APP ECF No. 11, PageID.49 Filed 05/13/19 Page 8 of 10




        14.     That Plaintiff’s claim may be barred under MCLA § 500.3113 as the Plaintiff was
the owner or registrant of a motor vehicle for which he failed to maintain the proper security as
required by MCLA §500.3101.
        15.     That under MCLA §500.3145(1), Plaintiff has failed to provide sufficient written
notice of injury to the Defendant concerning no fault benefits within one year from the time of the
accident.
        16.     That under MCLA §500.3145(1), Plaintiff may not recover benefits for any portion
of the loss incurred more than one year before the date on which the action was commenced.
        17.     That Plaintiff’s claims may be either excessive and/or fraudulent and pursuant to
MCLA §500.3148(2) and/or common law, Defendant is entitled to an award of reasonable attorney
fees.
        18.     That the Plaintiff has breached her obligations under the policy in question through
her actions during the pendency of the claim.
        19.     That the Defendant is entitled to reasonably rely upon the findings and opinions of
physicians who have examined and/or treated the Plaintiff pursuant to the authorizations for same
given by Plaintiff, the Michigan Court Rules, and/or the Michigan No-Fault Act.
        20.     That the claims of the Plaintiff may be barred in whole or in part by a Release,
Settlement Agreement or an Accord and Satisfaction.
        21.     That Defendant reserves any and all defenses provided by the Michigan No-Fault
Act, MCLA §500.3101, et seq., and applicable case law.
        22.     That Plaintiff lacks standing to pursue the claims asserted herein.
        23.     That the claims of the Plaintiff may be barred in whole or in part by res judicata
and/or collateral estoppel.
        24.     That the Defendant, Pioneer State Mutual Insurance Company hereby reserves the
right to list such additional Affirmative Defenses as they are determined to exist during the course
of discovery.
        WHEREFORE, Defendant, Pioneer State Mutual Insurance Company, respectfully prays for
a Judgment finding that the Plaintiff has no cause for action together with an assessment of costs and
attorney fees as permitted by law.




                                                         8
Case 2:19-cv-10962-DPH-APP ECF No. 11, PageID.50 Filed 05/13/19 Page 9 of 10




                                                            Law Offices of
                                                            ALEXANDER & ANGELAS, P.C.



                                                    By:          /s/ Peter A. Angelas_______
                                                            PETER A. ANGELAS (P41739)
                                                            Attorney for Def Pioneer
                                                            30200 Telegraph Rd – Ste 400
                                                            Bingham Farms MI 48025-4506
                                                            (248) 290-5600
                                                            peter@alexanderandangelas.com
       Dated: May 13, 2019


                            RELIANCE UPON JURY DEMAND

       NOW COMES the above-named Defendant, Pioneer State Mutual Insurance Company, by

and through its attorneys, Law Offices of Alexander and Angelas, P.C., and hereby states that it

relies upon the Jury Demand filed by the Plaintiff in the above-captioned matter.


                                                            Law Offices of
                                                            ALEXANDER & ANGELAS, P.C.



                                                    By:          /s/ Peter A. Angelas_______
                                                            PETER A. ANGELAS (P41739)
                                                            Attorney for Def Pioneer
                                                            30200 Telegraph Rd – Ste 400
                                                            Bingham Farms MI 48025-4506
                                                            (248) 290-5600
                                                            peter@alexanderandangelas.com
       Dated: May 13, 2019




                                                       9
Case 2:19-cv-10962-DPH-APP ECF No. 11, PageID.51 Filed 05/13/19 Page 10 of 10




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 13, 2019 I electronically filed Answer to Complaint,

Affirmative Defenses and Reliance Upon Jury Demand for and on behalf of Defendants, Pioneer

State Mutual Insurance Company and this Certificate of Service with the Clerk of the Court using

the eFile system, and served a copy of same via Electronic Mail upon the party(s) listed below:

       Derek J. Brackon (Attorney for Plaintiff)             derek@855mikewins.com

       I declare under the penalties of perjury that the statements made herein are true to the best

of my information, knowledge and belief.

                                                              /s/ Dana R. Bennett




                                                       10
